Fourth Court of Appeals
                               San Antonio, Texas
                                    January 23, 2020

                                  No. 04-19-00564-CV

                                     Juan GARZA,
                                       Appellant

                                           v.

                          GRUPO COMERCIO MUNDIAL,
                                  Appellee

                From the 49th Judicial District Court, Webb County, Texas
                          Trial Court No. 2017CVF000590D1
                       Honorable Jose A. Lopez, Judge Presiding


                                    ORDER

    The Appellant’s Unopposed First Motion to Extend Time to File Brief is hereby
GRANTED. Time is extended to February 19, 2020.



                                                _________________________________
                                                Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of January, 2020.



                                                ___________________________________
                                                MICHAEL A. CRUZ,
                                                Clerk of Court